Holderman, J. This is a claim filed by a former inmate of Stateville Correctional Center for personal injuries. On November 20, 1980, Claimant, while confined to the correctional center’s farm facility, was given the job of chopping down a tree by his supervisor. While chopping down the tree, the head of the axe came off, striking Claimant in the right leg. This case came on for hearing on January 13, 1982, at the Court of Claims office in Chicago. At that time, a stipulation was entered into which stated as follows: “Mr. JARETT: At this time, Commissioner, the State is willing to stipulate to the injury and stipulate to the liability on the part of the State for Mr. Holland’s injury. We further stipulate there was no issue of contributory negligence. And the only issue presently before the Court is one of damages.” The record discloses that Claimant was in the hospital for two or three hours while eleven stitches were taken to close his wound. The wound was on the upper calf of his right leg, two to three inches long and half an inch to three-quarters of an inch wide. Claimant was off work for about five days but suffered no ill effects from the injury. He did, however, experience pain and suffering and continued to experience discomfort in the leg for about one month. An award is hereby entered in favor of Claimant in the amount of one thousand ($1,000.00) dollars.